Carlisle, J.
Aquillian Rape and Ervin Simmons were tried and convicted together under separate indictments for distilling, manufacturing, and making “alcoholic liquors, spirituous liquors, whisky, and rum,” in Walker County. Their motions for new trial, based solely upon the general grounds, were overruled, and they have each appealed to this court for a review of those judgments. Since the indictments grew out of the same transaction and the briefs of evidence are identical, the cases are consolidated by this court for the purposes of review.
Where, upon the trial of one indicted for manufacturing alcoholic liquors, spirituous liquors, whisky, and rum, the jury is authorized to find from the evidence adduced upon the trial that State revenue officers came upon the two defendants at a whisky still, that there was a fire burning under the still, that within a few feet of the still there were five gallons of whisky which was still warm, that in at least one of the several barrels present at the still, there was alcoholic beer which was ready to be distilled, that, while the still was not “hooked up”, from all appearances a “run” (distillation operation) had just been completed, that the defendant Simmons was seen to be pulling the “swab stick” down in the arm of the still (an operation to prevent the contents of the still from flowing out'), that the defendant Rape was bent over doing something that could not be seen by the officers, that the clothing of both defendants was covered with “beer slop”, that both their faces were smutty, and it appeared that they had been working around a fire, and that no other persons were present at the still—the evidence, though circumstantial, was sufficient to exclude every reasonable hypothesis save that the defendants were guilty of manufacturing alcoholic liquors and whisky and to authorize the verdicts so finding. Haugabook v. State, 44 Ga. App. 327 (161 S. E. 635).

Judgments affirmed.


Gardner, P. J., and Townsend, J., concur.